UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4064


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CORNELIUS I. HAYES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cr-00046-HEH-1)


Submitted:   August 9, 2013                 Decided:   August 14, 2013


Before MOTZ, SHEDD, and DIAZ, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Robert J. Wagner, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant. Peter Sinclair Duffey,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cornelius Ivan Hayes pled guilty, pursuant to a plea

agreement, to use of a firearm in a crime of violence causing

the   death         of    another     person,       in   violation     of    18    U.S.C.

§§ 924(c), 924(j) (2006).               On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether    Hayes         knowingly    and    voluntarily     waived    his     right    to

appeal    and       whether    the    district       court   erred    in     applying   a

sentencing enhancement for reckless endangerment during flight.

Hayes was informed of his right to file a pro se brief but has

not done so.             The Government has filed a motion to dismiss this

appeal    on    the       ground    that    Hayes    knowingly   and    intelligently

waived the right to appeal his sentence and conviction.                           For the

reasons that follow, we dismiss in part and affirm in part.

               In    his    plea     agreement,      Hayes   waived    the     right    to

appeal his sentence and conviction, reserving only the right to

appeal those issues that may not be waived by law.                          “A defendant

may waive the right to appeal . . . so long as the waiver is

knowing and voluntary.”                United States v. Copeland, 707 F.3d

522, 528 (4th Cir. 2013), petition for cert. filed, ___ U.S.L.W.

___ (U.S. May 28, 2013) (No. 12-10514) (internal quotation marks

omitted).       Generally, if the district court fully questions a

defendant regarding the waiver of his right to appeal during the

                                              2
Fed. R. Crim. P. 11 colloquy and the record reveals that the

defendant understood the full import of the waiver, the waiver

is both valid and enforceable.                Id.      A review of the record

reveals that the court determined Hayes was competent to plead

guilty, had the opportunity to discuss his plea agreement with

counsel, entered his guilty plea in the absence of threats or

force, and understood the terms of his appeal waiver.                         Thus, we

conclude   that   Hayes    validly       waived      his    right   to   appeal    his

sentence and conviction and that the sentencing claim raised on

appeal falls within the scope of his waiver.                        Id. (providing

standard).

           Accordingly,         we   grant     the    Government’s        motion    to

dismiss in part and dismiss the appeal of Hayes’s sentence and

conviction   as   to      any    issue       for    which    waiver      is    legally

permissible, including the raised issue of reckless endangerment

as a sentence enhancement.           Although the waiver provision in the

plea agreement precludes our review of most issues related to

Hayes’s sentence and conviction, the waiver does not preclude

our review of any errors that may not be waived and that may be

revealed by our review pursuant to Anders.                   See United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005) (naming issues not

waived by appellate waiver).           In accordance with Anders, we have

reviewed the record in this case and have found no unwaived

meritorious issues for appeal.               We therefore deny in part the

                                         3
Government’s motion to dismiss and affirm Hayes’s sentence and

conviction on any grounds not encompassed by his knowing and

intelligent appellate waiver.

           This     court   requires       that    counsel       inform   Hayes,    in

writing,   of    his   right     to    petition    the    Supreme    Court   of    the

United States for further review.                  If Hayes requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Hayes.                    We dispense with

oral   argument     because      the    facts     and    legal    contentions      are

adequately      presented   in    the    materials       before    this   court    and

argument would not aid the decisional process.

                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                          4